DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	According to paper filed October 5th 2021, claims 1-20 are pending for examination with a September 13th 2019 priority date under 35 USC §119(e).
	By way of the present Amendment, claims 1-5, 12, and 20 are amended. No claim is added or canceled. Rejection to claim 20 under 35 USC §112(d) is withdrawn.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. §112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. §112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claims 4 and 5 are rejected under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claims 4 and 5 fail to further limit its patent claim 1. Claim 4 recites “the back haptic output device” and claim 5 recites “the front haptic output device”; both features are recited in their parent claim 1.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
8.	Claims 1, 8, and 10-20 are rejected under 35 U.S.C. §103 as being unpatentable over Cheong et al. (US 2015/0293592), hereinafter Cheong, and further in view of Khoshkava et al. (US 2019/0101986), hereinafter Khoshkava.
Claim 1
“A head-mounted display comprising: a display unit configured to be worn on a head of a user and having a display for providing graphical output to the user” Cheong [0493] discloses “a Head Mounted Display (HMD) device 100a and a data glove 102c. The HMD device 100a and the data glove 102c may establish a communication channel through at least one of wired or wireless communication methods”;

“a head support mechanically and electronically coupled to the display” Cheong [0493] discloses “a Head Mounted Display (HMD) device; a “head support” is inherently disclosed in a Head Mounted Display device;

“haptic output devices including a front haptic output device coupled to the display unit and a back haptic output device coupled to the head support” Khoshkava [0057] discloses “haptic-enabled device 200 forms a rim on the rear outer surface 202b of the housing 202… the haptic-enabled device 200 may have a set of spacers that constitute separate structures, and that extend outwardly past the rear outer surface 202b and the haptic actuator 210… the haptic-enabled device 200 may be any other structure suitable for spacing the rear outer surface 202b of the housing 202 from a wearer to allow unimpeded actuation of the haptic-enabled device 200… the haptic actuator 210 may be part of other wearable devices, such as an activity tracker bracelet… a virtual reality (VR) device such as a head-mounted device (HMD)”;

“a controller that processes directional inputs, determines directional haptic output according to the directional inputs, and controls the haptic output devices to provide the directional haptic output to the front haptic output device or the back haptic output device” Cheong [0182] discloses “the haptic support module may be set to display, on a display” and Cheong [0154] discloses “the haptic support module may be set to output at least one of a directional haptic feedback indicating an area where the object is disposed and a haptic feedback of less than a specific size”.

Cheong and Khoshkava disclose analogous art. However, Cheong does not spell out the “back haptic output” as recited above. It is disclosed in Khoshkava. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Khoshkava into Cheong to enhance the all directions detecting and outputting functions of its head-mounted device.

Claim 8
“wherein the directional inputs include an environmental feature of interest that is an object in an environment in which the head-mounted display is positioned, and the directional haptic output indicates a direction of the environmental feature of interest is located relative to the user” Cheong [0160] discloses “when an event occurs from an area other than the object, the haptic support module may be set to output a directional haptic feedback indicating a direction in which the object is placed at the event position”.

Claim 10
“wherein the directional inputs include a virtual output of interest that is at least one of the graphical output or an aural output of the head-mounted display, and the directional haptic output indicates a direction in which the virtual output of interest is located within a virtual environment” Cheong [0158] discloses “when at least one object is displayed at a specific position of a display in correspondence to at least one of a moving direction and grip position of the electronic device, the haptic support module may be set to output another haptic feedback in correspondence to an output position of the object”.

Claim 11
“wherein the at least one of the graphical output or the aural output includes the virtual environment, and the controller processes the graphical output or the aural output to determine the virtual output of interest within the virtual output” Cheong [0079] discloses “the input/output interface 140, for example, may output corresponding audio data”.
Claim 12
“the haptic output device to provide the health haptic output at a predetermined time interval based on the health
input” Khoshkava [0008] discloses “the haptic actuator further comprises a haptic control unit configured to apply a first electrical signal to one of the electrodes on opposite sides of the first layer of actuatable material of the first actuation component, and configured to apply a second electrical signal to the one or more electromagnets of the second actuation component, where in the second electrical signal is a periodic signal having a second frequency, and the first electrical signal is a periodic signal having a first frequency lower than the second frequency”.
Claim 12 is also rejected for the rationale given for claim 1.

Claim 13
“wherein the health input is a breathing instruction, and the health haptic output is a breathing haptic output
instructing the user to take a breath” Cheong abstract discloses “a haptic support module configured to perform at least one of a screen information analysis, an input information analysis”.
The nature of data in a digital system is not patentable. The “health” input as claimed is construed and cited as input because the content of the input does not carry any patentable weight.

Claim 14
“wherein the health input is an exercise instruction, and the health haptic output is an exercise haptic output instructing the user to perform an exercise that is one of a repetition, a series of repetitions, or a timed interval exercise” Cheong [0567] discloses “[o]perations performed by a module, a programming module, or other components according to various embodiments of the present disclosure may be executed through a sequential, parallel, repetitive or heuristic method”.

Claim 15
“wherein the exercise haptic output is provided at a predetermined time interval measured from a previous time or
completion of a previous exercise” Cheong [0174] discloses “the haptic support module may be set to execute a function related to a keyword or a function related to the object in correspondence to at least one of the duration time, pressure magnitude, touch area”.

Claim 16
“sensors, wherein the exercise haptic output is provided at the predetermined time interval measured from completion of the previous exercise, and the completion of the exercise is determined with the controller and the sensors” Cheong [0059] discloses “a tactile feedback output that is outputted through at least one haptic sensor, haptic device, or haptic sheet”.

Claim 17
Claim 17 is rejected for the rationale given for claim 1.

Claim 18
“wherein the haptic output device is removably coupled to the display unit mechanically and electrically” Cheong [0327] discloses “a remote controller mode”.

Claim 19
“a head support that is coupled to the display unit and that surrounds the head of the user to support the display unit on the head of the user, wherein the haptic output device is removably coupled to the head support to be removably coupled to the display unit” Cheong [0493] discloses “a Head Mounted Display (HMD) device 100a and a data glove 102c” and Cheong [0327] discloses “a remote controller mode”.

Claim 20
“wherein the head support is mechanically coupled to the display unit” Cheong [0493] discloses “a Head Mounted Display (HMD) device 100a and a data glove 102c. The HMD device inherently discloses the mechanical connection between the display unit and the head support.
9.	Claims 2-7 and 9 are rejected under 35 U.S.C. §103 as being unpatentable over Cheong et al. (US 2015/0293592), hereinafter Cheong, in view of Khoshkava et al. (US 2019/0101986), hereinafter Khoshkava, and further in view of Heubel et al. (US 2019/0163271), hereinafter Heubel.
Claim 2
“wherein the haptic output devices include a left haptic output device and a right haptic output device, the directional haptic output includes a left haptic output and a right haptic output and the controller controls the left haptic output device to provide the left haptic output and the right haptic output device to provide the right haptic output; and wherein the directional inputs include one or more of navigation instructions determined according to a position sensor of the head-mounted display or an environmental feature of interest determined according to an environmental sensor sensing an object in an environment of the head-mounted display” Heubel Figures 11A & 11B depict plural haptic devices including right and left devices, and Heubel [0037] discloses “[h]aptic enabled devices include devices having one or more haptic actuators for delivering a haptic effect to a user… haptic enabled devices may further include one or more processors that may process or interpret a received haptic output signal or haptic output command before delivering an actuation signal to one or more haptic actuators”.

Cheong, Khoshkava, and Heubel disclose analogous art. However, Cheong does not spell out the “right and left devices” as recited above. It is disclosed in Heubel. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Heubel into Cheong to enhance the all directions detecting and outputting functions of its head-mounted device.

Claim 3
“wherein the haptic output devices include a left haptic output device and a right haptic output device, the directional haptic output includes a left haptic output and a right haptic output, and the controller controls the left haptic output device to provide the left haptic output and the right haptic output device to provide the right haptic output” Heubel Figures 11A & 11B depict plural haptic devices including right and left devices, and Heubel [0037] discloses “[h]aptic enabled devices include devices having one or more haptic actuators for delivering a haptic effect to a user”. 

Claim 4
“wherein the directional haptic output includes a back haptic output, and the controller controls the back haptic output device to provide the back haptic output” Khoshkava [0057] discloses “haptic-enabled device 200 forms a rim on the rear outer surface 202b of the housing 202”.
 
Claim 5
“wherein the directional haptic output includes a front haptic output, and the controller controls the front haptic output device to provide the front haptic output” Heubel Figures 11A & 11B depict plural haptic devices including right and left devices, and Heubel [0037] discloses “[h]aptic enabled devices include devices having one or more haptic actuators for delivering a haptic effect to a user”.

Claim 6
“wherein the directional inputs include navigation instructions, and the directional haptic output provides the navigation instructions to the user” Heubel [0053] discloses “a tilt-input sensor 323 configured for detecting a direction of tilt applied to the haptic enabled device… The direction of tilt is representative of the tilt-based input. The tilt-input sensor 323 detects the tilt-based input and provides a tilt-input
signal to a processor…”.

Claim 7
“a position sensor according to which the navigation instructions are determined for reaching a destination” Heubel [0053] discloses “a tilt-input sensor 323 configured for detecting a direction of tilt applied to the haptic enabled device… The direction of tilt is representative of the tilt-based input. The tilt-input sensor 323 detects the tilt-based input and provides a tilt-input signal to a processor…”.
Claim 9
“an environmental sensor, and the environmental feature of interest is determined by the controller according to the environmental sensor sensing the object” Heubel [0053] discloses “a tilt-input sensor 323 configured for detecting a direction of tilt applied to the haptic enabled device”.

Response to Arguments
10.	Applicant's arguments filed October 5th 2021 have been fully considered but they are not persuasive.
	Applicant argues that Cheong does not disclose the newly amended features as recited in claims 1 and 12. Accordingly, a newly cited reference, Khoshkava et al., is applied in the present Office action.
Further, applicant argues that “Cheong does not disclose or suggest that the data glove is ‘removably coupleable’ to the head mounted display, as recited in claim 17.” Said argument is not persuasive because Cheong [0182] spells out “the haptic support module may be set to display, on a display”, which discloses a haptic output device that can also be a display device or can be connected to a display device. When a haptic output device is connected to a display, said haptic output device is “removably coupled” to a display device.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175